Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 16, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157828
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  TERESA VINSON-DOPP, Personal                                                                         Elizabeth T. Clement
  Representative of the Estate of HELEN M.                                                             Megan K. Cavanagh,
                                                                                                                        Justices
  VINSON,
               Plaintiff-Appellant,
  v                                                                 SC: 157828
                                                                    COA: 335283
                                                                    Midland CC: 12-009014-CH
  TIMOTHY LYONS,
           Defendant,
  and
  NOBLE FORESTRY, INC.,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 27, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         CAVANAGH, J., did not participate due to her prior relationship with Garan Lucow
  Miller, P.C.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 16, 2019
         t0109d
                                                                               Clerk